DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 05, 2019 has been entered.

Response to Amendment
In view of the amendment filed on December 5, 2019, claims 1, 13 and 20 have been amended. Claims 1-20 are pending and under examination.
The amendment to independent claims 1 and 13 overcome all rejections in the Office action dated August 8, 2019. 
The amendment to claim 20 overcome the rejection under 35 USC § 112(a) and 112(b), however the amendment fails to overcome the rejection under 35 USC § 102(a)(1) as being anticipated by Huebner (US 6,030,162). Fig. 3 of Huebner’s 


    PNG
    media_image1.png
    147
    514
    media_image1.png
    Greyscale

 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 USC § 102(a)(1) as being anticipated by Huebner (US 6,030,162).
 	Regarding claim 20, Huebner discloses a cannulated knotless anchor implant 10 (Figs. 1 and 3. Fig. 3 is reproduced above); where the anchor includes all of the claimed 
an elongated cannulated body (30, 34 as shown in Fig. 3) extending along a longitudinal axis between a proximal end and a distal end, wherein there are no laterally positioned holes in or through the cannulated body (Figs. 1 and 3);
a stepped interface formed on an interior surface of the cannulated body; and
a plurality of screw threads positioned about at least a portion of an exterior surface of the elongated body (Figs. 1 and 3); wherein a density of the plurality of screw threads varies along the exterior surface (Fig. 1 and 3 show that the threads change in density between sections Ref 24, 28, 26).
 
Allowable Subject Matter
Claims 1-19 allowed.
Referring to claims 1 and 13, there is no art of record alone or in combination that teaches of a cannulated implant deployment device that includes the combination of recited limitations in the claims. The art of record alone or in combination did not teach the recited the new limitations in claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771